W '.de J.
delivered the opinion of the Court. The defenusnts justify the trespass alleged in the writ, under a deed from the plaintiff to one William Edwards ; and the defence principally depends on the construction of that deed. The land thereby conveyed is described as bounded “ westerly on the county road leading from Nathaniel Edwards’s to Southampton ; northerly and southerly on land owned by Nathaniel Edwards ; and running easterly to Sheldon’s corner, so called, on the lot of which the premises are a part, containing twelve acres and a half, more or less.”
It was proved at the trial, that the land conveyed to William Edwards, according to the defendants’ claim, was, at the time of the conveyance, in fact bounded northerly in part by the land of Nathaniel Edwards, and partly on the land of one Hunt; and there was no evidence given to prove whether Nathaniel Edwards was, or was not, the owner of the land adjoining the granted premises, southerly.
And the plaintiff’s counsel contend, on this evidence, that either the deed to William Edwards was void for uncertainty, or the northerly line of the lot conveyed should extend no fur-her easterly than the lot of Nathaniel Edwards. It is very *414clear, that the deed is not void for uncertainty; for on any construction a part of the land claimed by the defendants would certainly pass. , The only uncertainty, if there be any, in the description is, whether any land passed easterly of a line drawn from the southeasterly corner of Nathaniel Edwards’s lot to Sheldon’s corner. That there was a mistake in the description of the land intended to be conveyed, is very evident. But no mistake in the description of land conveyed, will vitiate the deed, if the description be sufficient to ascertain the land intended to be conveyed, although the land does not agree with some of the particulars in the description. Worthington v. Hylyer, 4 Mass. R. 196. Thus it frequently happens, that courses and distances do not agree with the monuments referred to ; and mistakes occur as to the ownership of the land on which the granted premises abut. In all such cases the courses and distances will be controlled by the monuments, and other mistakes will be disregarded, if the whole description be such as to ascertain the intention of the parties with reasonable certainty.
In the present case, we think the land conveyed to William Edwards is described with sufficient certainty. It is true that the northerly line or boundary is not fully and correctly described, and there is a considerable mistake as to the quantity of the land. But from other parts of the description we consider these mistakes immaterial, as, on the whole, there appears to be no reasonable doubt as to the estate intended to be conveyed.
To establish the southerly line of the lot claimed by the defendants, they proved, or offered evidence tending to prove, a known monument at Sheldon’s corner ; and that Nathaniel Edwards soon after the deed to him from William Edwards in 1811, cleared and fenced the front part of the premises by the county road as far southerly as a line parallel with the northerly line of the lot, extended from Sheldon’s corner to the road ; and then and subsequently cut trees standing promiscuously all over the locus in quo ; but there was no evidence given on either side tending to prove who was the owner of the land to the southward of that line. And the defendants relied upon the declaration of the grantor himself in his deed to William Edwards, that Nathaniel Edwards owned the land to the south*415ward of the premises. It is objected by the counsel for the plaintiff, that the description in the deed to William Edwards is no evidence to prove, that the line of Nathaniel Edwards’s southerly lot coincided with the line to which the defendants claim. This objection would be well founded, if there had been no evidence aliunde to prove the location of the souther ly line of the defendants’ lot. But as we consider the evidence as to Sheldon’s corner, and the other evidence reported, as sufficient to authorize the jury to establish the defendants’ southerly line, as claimed by them, the presumption arising from the language of the deed is, nothing appearing to the contrary, that Edwards was the owner of the lot adjoining. But without placing any reliance on this presumption, we think it clear, that the defendants’ lot extends southerly to Sheldon’s corner ; and that the long and undisturbed possession of the front part of the lot by Nathaniel Edwards and others claiming under William Edwards, is good presumptive proof of the true direction of the line from Sheldon’s corner to the road. Indeed this line is impliedly admitted by the plaintiff’s description of the locus in the writ, which is bounded westerly by land belonging to the heirs of Nathaniel Edwards. There has been no dispute as to the extent of the defendants’ lot southerly. The only question has been as to its extent easterly ; that is, whether the northerly line is to terminate at the southwest or the southeast corner of Hunt’s lot. To determine this question, the whole of the descriptive language of the deed is to be considered ; and if any inconsistency appears in any of the parts of the description, that part which the more certainly indicates the intention of the parties, and is the less liable to mistake and misconstruction, is to govern. The lot conveyed to William Edwards was bounded “ northerly and southerly on land owned by Nathaniel Edwards ; and running easterly to Sheldon’s corner.” The latter part of the description, we think, was intended to indicate the extent of the lot easterly. The fair construction is, that the whole is to extend as far east as Sheldon’s corner, or, in other words, to a line due north from that boundary. The northerly line of the lot; therefore, is to be extended until it intersects that line, although in part it was hounded by the land of Hunt. This omission to refer to *416Hunt’s land, as abutting on the lot conveyed, may have been caused by mistake, or by ignorance of the fact, that Hunt was the owner of the land adjoining. But however this may be, the words added, as to the extent of the lot easterly, are not to be rejected, or the meaning of them to be controlled, by the defective description of the northerly line. There is no absolute and necessary inconsistency between the description of that line, and the description as to the extent of the lot easterly. The lot conveyed was bounded northerly by land of Nathaniel Edwards, though not in its full extent. If, however, there were any inconsistency, the language of the deed expressly defining the extent of the lot easterly, would render any mistake or falsity in the description of the northerly boundary ineffectual. Sheldon’s corner was a known monument, and the lot is to run as far easterly as that monument, although this may be inconsistent with another part of the description.
This construction of the deed to William Edwards is confirmed by the parol evidence and the finding of the jury there ■ on. It was left to the jury to ascertain whether it was the in tent of the parties to stop at Hunt’s land, or to go on further to the eastward so as to include the locus in quo. That the case was properly so left, there can be no doubt. It was for the jury to decide whether Sheldon’s corner had been proved, as to its locality, to their satisfaction ; and there was other parol evidence as to the extent of the lot easterly. The testimony of one of the plaintiff’s witnesses had a tendency to prove, that the plaintiff, prior to 1818, ran out the easterly line of the defendants’ lot and marked the trees in conformity to their present claim. The judge was not requested to give a particular construction of the language of the deed in this relation ; and if he had been and had refused, it would be immaterial, as the verdict of the jury is, in our opinion, conformable to the legal construction of the deed.

Judgment upon the verdict.